Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 1 of 26 Page ID #:299




                      EXHIBIT A
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 2 of 26 Page ID #:300



                 UNITED STATES INTERNATIONAL TRADE COMMISSION
                                  Washington, D.C.


     In the Matter of                                                     l

     CERTAIN FILAMENT LIGHT-                                  Inv. N0. 337-TA-1172        S
     EMITTING DIODES AND PRODUCTS                                             I
     CONTAINING SAME            .


                    r NOTICE OF INSTITUTION OF INVESTIGATION

   Institution of Investigation Pursuant to 19 U.S.C. 1337

   AGENCY: U.S. International Trade Commission

   ACTION: Notice                                                                             ’

  SUMMARY: Notice is hereby given that a complaint was ﬁled with the U.S. International
  Trade Commission on July 30, 2019, under section 337 of the Tariff Act of 1930, as amended,
  on behalf of The Regents of the University of California of Oakland, California. The complaint
  alleges violations of section 337 based upon the importation into the United States, the sale for
  importation, and the sale within the United States aﬂer importation of certain ﬁlament light­
  emitting diodes and products containing same by reason of infringement of certain U.S. Patent
  No. 7,781,789 (“the ’789 patent”); U.S. Patent No. 9,240,529 (“the ’529 patent”); U.S. Patent
  No. 9,859,464 (“the ’464 patent”); and U.S. Patent No. 10,217,916 (“the ’9l6 patent”). The
  complaint further alleges that an industry in the United States exists as required by the applicable
  Federal Statute.

           The complainant requests that the Commission institute an investigation and, after the
   investigation, issue a limited exclusion order, and cease and desist orders.

  ADDRESSES: The complaint, except for any conﬁdential information contained therein, is
  available for inspection during ofﬁcial business hours (8:45 a.m. to 5:15 p.m.) in the Office of
  the Secretary, U.S. International Trade Commission, 500 E Street, S.W., Room 112, Washington,
  D.C. 20436, telephone (202) 205-2000. Hearing impaired individuals are ‘advised that             ~
  infonnation on this matter can be obtained by contacting the Commission’s TDD temiinal on
  (202) 205-1810. Persons with mobility impairments who will need special assistance in gaining
  access to the Commission should contact the Ofﬁce of the Secretary at (202) 205-2000.’ General
  infonnation concerning the Cormnission may also be obtained by accessing its intemet server at
  https://www.usitc.gov. The public record for this investigation may be viewed on the ,
  Commission's electronic docket (EDIS) at https://edis.usitc.gov.
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 3 of 26 Page ID #:301




  FOR FURTHER INFORMATION CONTACT: Pathenia M. Proctor, The Oﬂice of Unfair
  Import Investigations, U.S. International Trade Commission, telephone (202) 205-2560.

  SUPPLEMENTARY INFORMATION:                                              ,

  AUTHORITY: The authority for institution of this investigation is contained in section 337 of
  the Tariff Act of 1930-,as amended, 19 U.S.C. 1337, and in section 210.10 of the Commission’s
  Rules of Practice and Procedure, 19 C.F.R. 210.10 (2018).

  SCOPE OF INVESTIGATION: Having considered the complaint, the U.S. Intemational
  Trade Commission, on August 28, 2019, ORDERED THAT —                        '

          (1) Pursuant to subsection (b) of section 337 of the Tariff Act of 1930, as amended, an
  investigation be instituted to determine whether there is a violation of subsection (a)(l)(B) of
  section 337 in the importation into the United States, the sale for importation, or the sale Within
  the United States after importation of certain products identiﬁed in paragraph (2) by reason of
  infringement of one or more of claims 3, 5, 9, 12, 13, 15, 18, 28, 31, 33, 37, 40, 41, 43, 47, and
  56 ofthe ’789 patent; claims 1, 3, 4, 6, 8-10, 12, 13, 15, 16, 18, 20, 21, and 24 ofthe ’529
  patent; claims 1, 2, 4, 5, 7—12_,14, 15, and 17-20 ofthe ’464 patent; and claims 1, 5-9, 13, 14,
  18-22, and 26 of the ’916 patent, and whether an industry in the United States exists as required
  by subsection (a)(2) of section 337;

         (2) Pursuant to section 210.10(b)(l) of the Commission’s Rules of Practice and
  Procedure, 19 C.F.R. 210.l0(b)( 1), the plain language description of the accused products or
  category of accused products, which deﬁnes the scope of the investigation, is “light bulbs
  containing ﬁlament LEDs and lighting products containing light bulbs containing ﬁlament
  LEDs”;

          (3) For the purpose of the investigation so instituted, the following are hereby named as
  parties upon which this notice of investigation shall be sewed:

                 (a) The complainant is:

                         The Regents of the University of California
                         11 11 Franklin Street
                         Oakland, CA 94607

                 (b) The respondents are the following entities alleged to be in violation of section
  337, and are the parties upon which the complaint is to be served:

                         Amazoncom, Inc.
                         410 Terry Avenue North
                         Seattle, WA 98258

                         Amazon.com Services, Inc.
                         410 Terry Avenue North


                                                   2
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 4 of 26 Page ID #:302



                         Seattle, WA 98109

                         Bed Bath & Beyond Inc.
                         650 Liberty Avenue    1
                         Union, NJ 07083

                         IKEA of Sweden AB
                         Tulpanvagen 8
                         Almhult 343 34
                         Sweden

                         IKEA Supply AG
                         Grtissenweg 15
                         CH-4133 Pratteln
                         Switzerland

                         IKEA Distribution Services Inc.
                         420 Alan Wood Road
                         Conshohocken, PA 19428

                         IKEA North America Services, LLC
                         420 Alan Wood Road
                         Conshohocken, PA 19428

                         Target Corporation
                         1000 Nicollet Mall
                         Minneapolis, MN 55403

                         Walmalt Inc.
                         702 SW 8th Street
                         Bentonville, AR 72716

                (c) The Office of Unfair Import Investigations, U.S. lntemational Trade
   Commission, 500 E Street, S.W., Suite 401, Washington, D.C. 20436; and

    “     (4) For the investigation so instituted, the Chief Administrative Law Judge, U.S.
   lntemational Trade Commission, shall designate the presiding Administrative Law Judge.

          Responses to the complaint and the notice of investigation must be submitted by the
  named respondents in accordance with section 210.13 of the Commission’s Rules of Practice and
  Procedure, 19 C.F.R. 210.13. Pursuant to 19 C.F.R. 201.16(e) and 210.l3(a), such responses
  will be considered by the Commission if received not later than 20 days after the date of service
  by the Commission of the complaint and the notice of investigation. Extensions of time for
  submitting responses to the complaint and the notice of ‘investigation will not be granted unless
   good cause therefor is shown.                                                          V



                                               _   3
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 5 of 26 Page ID #:303




           Failure of a respondent to ﬁle a timely response to each allegation in the complaint and in
   this notice may be deemed to constitute a waiver of the right to appear and contest the allegations
   of the complaint and this notice, and to authorize the administrative law judge and the
   Commission, without further notice to the respondent, to ﬁnd the facts to be as alleged in the
   complaint and this notice and to enter an initial determination and a ﬁnal determination
   containing such ﬁndings, and may result in the issuance of an exclusion order or a cease and
   desist order or both directed against the respondent.

          By order of the Commission                                       ­

                                                          WZQ
                                                          Lisa R. Barton
                                                          Secretary to the Commission
   Issued: August 28, 2019




                I




                                 \




                                                    4 I
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 6 of 26 Page ID #:304




                  UNITED STATES INTERNATIONAL TRADE COM1V[ISSION
                                   _       Washington,   D.C.              V



      In the Matter of

      CERTAIN FILAMENT LIGHT-EMITTING                                  lIlV-N0- 337-TA-1172
      DIODES AND PRODUCTS CONTAINING
      SAME


                               DESIGNATION OF OUH ATTORNEY
                                  FOR SERVICE OF PROCESS

           The Office of Unfair Import Investigations (OUII) hereby designates Whitney Winston,

    Esq. (202) 205-2221, Whitney.Winston@usitc.gov, as OUII’s lead attomey for service of

    process. It is requested that all documents served by the Commission or ﬁled by the parties in

    the above-referenced investigation be served upon this attorney.

                                         Respectfully submitted,




                                       l“'la.M¢...»Jc"I\ I‘-/14.01»-ﬁl/l
                                         Margaret Macdonald, Director

                                         OFFICE OF UNFAIR IMPORT INVESTIGATIONS
                                         U.S. Intemational Trade Commission
                                         500 E Street, S.W., Suite 401
                                         Washington, D.C. 20436 ~
                                         (202) 205-2560
                                         (202) 205-2158 (facsimile)




    August 28, 2019
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 7 of 26 Page ID #:305
   CERTAIN FILAMENT LIGHT-EMITTING DIDODESAAND              Inv. N0. 337-TA-1172
   PRODUCTS CONTAINING SAME

                .            PUBLIC CERTIFICATE OF SERVICE                  ~

         I, Lisa R. Barton, hereby certify that the attached NOTICE OF INSTITUTION OF
   INVESTIGATION has been served by hand upon the Commission Investigative Attomey,
   Whitney Winston, Esq., and the following parties as indicated, on 8/28/2019


                                                  W%@
                                                 Lisa R. Barton, Secretary
                                                 U.S. International Trade Commission
                                                 500 E Street, SW, Room 112
                                                 Washington, DC 20436


   Comglainantsz

   The Regents of the University of California                 II Via Hand Delivery
   llll FranklinStreet                                         Via Express Delivery
   Oakland, CA 94607                                           Cl Via First Class Mail
                                                               l:| Other:

   On Behalf of Comglainantsz

   Evan H. Langdon, Esq.                                       El Via Hand Delivery
   ADDUCI, MASTRIANI & SCHAUMBERG, LLP                         Via Express Delivery
   1133 Comiecticut Avenue, NW, 12"‘Floor                      E] Via First Class Mail
   Washington, DC 20036                                        C] Other:        '

   Resgondentsz
   Amazon.com, Inc.                                            Cl Via Hand Delivery
   410 Terry Avenue North                                      Via Express Delivery
   Seattle, WA 98109                                           [I Via First Class Mail
                                                               II] Other:

   Amazon.c0m Services, Inc.                                   III Via Hand Delivery
   410 Teny Avenue North                                       Via Express Delivery
   Seattle, WA 98109                                           El Via First Class Mail
                                                               El Other:




                                        0




                    \
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 8 of 26 Page ID #:306
   CERTAIN FILAMENT LIGHT-EMITTING DIDODES AND              Inv. No. 337-TA-1172
   PRODUCTS CONTAINING SAME
   Certiﬁcate of Service —Page 2

   Bed Bath & Beyond Inc.                               El Via Hand Delivery
   650 Liberty Avenue   .                               Via Express Delivery
   Union, NJ 07083                                      El Via First Class Mail
                                                        U Other:

   IKEA of Sweden AB                                    El Via Hand Delivery
   Tulpanvagen 8 Almhult                                Via Express Delivery
   343 34 Sweden        '                               El Via First Class Mail
                                                        E] Other:

   IKEA Supply AG                                       Cl Via Hand Delivery
   Grtissenweg 15                                       El Via Express Delivery
   CH-4133 Pratteln                                     U Via First Class Mail
   Switzerland
                                                        \:| Other:

   IKEA Distribution Services Inc.                      El Via Hand Delivery
   420 Alan Wood Road                                   Via Express Delivery
   Conshohocken, PA 19428                               El Via First Class Mail
                                                        II] Other:

   IKEA North America Services, LLC                     El Via Hand Delivery
   420 Alan Wood Road                                   Via Express Delivery
   Conshohocken, PA 19428                               C] Via First Class Mail
                                                        \:l Other:

   Target Corporatation                                 El Via Hand Delivery
   1000 Nicollet Mall                                   Via Express Delivery
   Minneapolis, NN 55403                                El Via First Class Mail
                                                        El Other:

   Walmart Inc.                                         \:| Via Hand Delivery
   702 S W 8"‘ Street                                   Via Express Delivery
   Bentonville, AR 72716                                [I Via First Class Mail
                                                        E] Other:             .
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 9 of 26 Page ID #:307
   CERTAIN FILAMENT LIGHT-EMITTING DIDODES AND              Inv. N0. 337-TA-1172
   PRODUCTS CONTAINING SAME
   Certiﬁcate of Sen/ice —Page 3

   Embassy:

   Embassy of Sweden                                    II] Via Hand Delivery
   2900 K. Street                                       Via Express Delivery
   NW Washington, DC 20007                              El Via First Class Mail
                                                        Cl Other:


   Embassy of Switzerland                               III Via Hand Delivery
   2900 Cathedral Avenue                                IX Via Express Delivery
   NW Washington, DC 20008                              III Via First Class Mail
                                                        II] Other:

   Government Agencies:

   Edward T. Hand, Chief                                El Via Hand Delivery
   Foreign Commerce Section                             l:l Via Express Delivery
   Antitrust Division                                   Via First Class Mail
   U.S. Department of Justice                           El Other:
   450 5‘hStreet NW, Room 11000
   Washington, DC 20530

   U.S. Bureau of Customs and Border Protection         El Via Hand Delivery
   Intellectual Property Rights Branch                  [:1Via Express Delivery
   Mint Annex Building                                  E] Via First Class Mail
   799 9"“Street, NW, 7*“ﬂoor
                                                        [:1 Other:
   Washington, DC    20229-1 177

   Elizabeth Kraus, Deputy Director                     I1 Via Hand Delivery
   lntemational Antitrust, Ofﬁce of                     U Via Express Delivery
   International Affairs                                Via First Class Mail
   Federal Trade Commission
                                                        El Other:
   600 Pennsylvania Avenue, Room 498
   Washington, DC 20580

   Dale D. Berkley, Ph.D., J.D.                        U Via Hand Delivery
   Office of the General Counsel, PHD, NIH Branch      U Via Express Delivery
   National Institutes of Health                       Via First Class Mail
   31 Center Drive
                                                       Cl Other:
   Bldg. 31, Rm. 47
   Bethesda, MD 20892
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 10 of 26 Page ID
                                  #:308



                                     .                 \\ONR[

                                         s,§1‘“ j                      £99
                                         K3       |l§\\\-='-2;:-‘-1;
                                         E Q
                                         ‘Jig            ‘ false
                                                               ‘E
                                '                 4/4,” Q “O


           UNITED STATES INTERNATIONAL TRADE COMMISSION

                                    WASHINGTON, DC 20436


                                         August 28, 2019


    The Regents of the University of California
    111 1 Franklin Street
    Oakland, CA 94607                         '                                      .

    Re:    Certain Filament Light-Emitting Diodes and Products Containing Same
           Inv. N0. 337-TA-1172

    Dear Sir/Madam:                                  V

    This letter is to advise you that the U.S. International Trade Commission has instituted an
    investigation pursuant to section 337 of the Tariff Act of 1930 (19 U.S.C. 1337). A copy
    of the Commission's notice of investigation is enclosed. Also enclosed is the Section
    337 Mediation Program brochure. Aﬂer reviewing the brochure, please sign and return
    the enclosed certiﬁcation of receipt.            '                               "




                                                    §@‘?Q@
                                                        Sincerely,



                                                        Lisa R_ Barton
                                                                             I   _




                                                        Secretary

    Enclosures:
       1. Notice of Investigation
       2. Publication Regarding the Section 337 Mediation Program
       3. Certiﬁcation of Receipt of Mediation Materials
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 11 of 26 Page ID
                                  #:309



                                                         N
                                             as "1at
                                         e’
                                         w     v'\‘\\\x'=====.~
                                         '5.    Q      //aim
                                         73%          _-€==‘i=»
                                               ///V” Q $0


           UNITED STATES INTERNATIONAL TRADE COMMISSION

                                   WASHINGTON, D_C20436


                                         August 28, 2019


    Evan H. Langdon
    Adduci, Mastriani, & Schaumberg LLP
    1133 Connecticut Avenue, NW
    Washington, DC 20036

    Re:    Certain Filament Light-Emitting Diodes and Products Containing Same
           Inv. N0. 337-TA->1172

    Dear Evan H. Langdon:




                                                     §>
    This letter is to advise you that the U.S. International Trade Commission has instituted an
    investigation pursuant to section 337 of the Tariff Act of 1930 (19 U.S.C. 1337). A copy
    of the Connnission's notice of investigation is enclosed. Also enclosed is the Section
    337 Mediation Program brochure. Aﬂer reviewing the brochure, please sign and return
    the enclosed certiﬁcation of receipt.       l


                                                    Sincerely,


                                                    Lisa R. Barton            '
                                                    Secretary

    Enclosures:
       1. Notice of Investigation
       2. Publication Regarding the Section 337 Mediation Program
       3. Certiﬁcation of Receipt of Mediation Materials
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 12 of 26 Page ID
                                  #:310


                                                     Q3\ONn[,

                                               ‘'§     3           '89

                                                 |§\\\5$§;',§llI%

                                                Q)‘/"V/) Q       \~\o\é?                    .



                   UNITED STATES INTERNATIONAL TRADE COMIVHSSION

                                           WASHINGTON, DC 20436
                                              August 28, 2019

 Amazon.com, Inc.
 410 Terry Avenue North
 Seattle, WA 98109
 Re:        Certain Filament Light-Emitting Diodes and Products Containing Same
            Inv. No. 337-TA-1172

 Dear Sir/Madam:                                             i
 This letter is to advise you that the United States International Trade Commission has instituted
 an investigation pursuant to Section 337 of the Tariff Act of 1930 (19 U.S.C. l337).
 Amazon.com, Inc is a named respondent in this investigation.                ­
 We are hereby serving you with a copy of the Complaint and the Notice of Investigation issued




                                                                           Y'
 in this matter. Enclosed is a copy of the Code of Federal Regulations. Alsolenclosed is a the
 Section 337 Mediation Program brochure. After reviewing this brochure, please sign and return
 the enclosed certiﬁcation of receipt.                                                         _
 Please note that the Notice requires a-response to the allegations in the Complaint and the
 response must be received not later than twenty (20) days alter the date of service of the
 Complaint. Failure to ﬁle a response may result in inferences being drawn against your interests
                                       -                                   Sincerely,



                                                                           Lisa R. Barton
                                                                           Secretary
 Enclosures: t           '
       l.   Complaint
       2.   Notice of Investigation
       3.   Code of Federal Regulation
       4.   Publication Regarding the Section 337 Mediation Program
       5.   Certiﬁcation of Receipt of Mediation Materials
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 13 of 26 Page ID
                                  #:311



                                            .9        .



                                                  e"-to ‘,9
                                                          £1
                                                               “Q
                                                 /7                          l



               UNITED STATES INTERNATIONAL TRADE COMMISSION

                                   WASHINGTON, DC 20436
                                      August 28, 2019

 Amazon.com Services, Inc.
 410 Terry Avenue North
 Seattle, WA 98109       p
 Re:    Certain Filament Light-Emitting Diodes and Products Containing Same
        Inv. No. 337-TA-1172         '                                               ~

 Dear Sir/Madam:
 This letter is to advise you that the United States International Trade Commission has instituted
 an investigation pursuant to Section 337 of the Tariff Act of 1930 (19 U.S.C. 1337).
 Amazon.com Services, Inc. is _anamed respondent in this investigation.                            C
 We are hereby serving you with a copy of the Complaint and the Notice of Investigation issued
 in this matter. Enclosed is a copy of the Code of Federal Regulations. Also enclosed is a the
 Section 337 Mediation Program brochure. After reviewing this brochure, please sign and return
 the enclosed certiﬁcation of receipt.
 Please note that the Notice requires a response to the allegations in the Complaint and the
 response must be received not later than twenty (20) days after the date of service of the
 Complaint. Failure to ﬁle a response may result in inferences being drawn against your interests
                                                                    Sincerely,



                                                                    Lisa R. Barton
                                                                    Secretary
 Enclosures:
     1. Complaint
    2. Notice of Investigation
    3. Code of Federal Regulation           V
    4. Publication Regarding the Section 337 Mediation Program
    5. Certiﬁcation of Receipt of Mediation Materials
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 14 of 26 Page ID
                                  #:312


                                             ®Q‘\\\ONFl[ 7-Q9


                                          :»‘.'~<<<--Tit»--I.


                                            ®///V”‘i ﬁr ”‘@\¢‘»°


               UNITED STATES INTERNATIONAL TRADE COMMISSION

                                    WASHINGTON, DC 20436
                                       August 28, 2019

 Bed Bath & Beyond Inc.
 650 Liberty Avenue
 Union, NJ 07083                                                                    ~
 Re:    Certain Filament Light-Emitting Diodes and Products Containing Same
        Inv. No. 337-TA-1172

 Dear Sir/Madam:
 This letter is to advise you that the United States International Trade Commission has instituted
 an investigation pursuant to Section 337 of the Tariff Act of 1930 (19 U.S.C. 1337). Bed Bath &
 Beyond Inc. is a named respondent in this investigation.                                   »      .
 We are hereby serving you with a copy of the Complaint and the Notice of Investigation issued
 in this matter. Enclosedis a copy of the Code of Federal Regulations. Also enclosed is a the
 Section 337 Mediation Program brochure. After reviewing this brochure, please sign and return
 the enclosed certiﬁcation of receipt.                 K
 Please note that the Notice requires a response to the allegations‘in the Complaint and the
 response must be received not later than twenty (20) days aﬁer the date of service of the
 Complaint. Failure to ﬁle a response may result in inferences being drawn against your interests.
                                                                   Sincerely,



                                                                   Lisa R. Barton
                                                           » Secretary
 Enclosures:
     l. Complaint
    2. Notice of Investigation
     3. Code of Federal Regulation
    4. Publication Regarding the Section 337 Mediation Program
     5. Certiﬁcation of Receipt of Mediation Materials
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 15 of 26 Page ID
                                  #:313



                                            k§Q‘\\N/-71 5?



                                            <>       e
                                       p    awn Q so

               UNTTEDSTATES INTERNATIONAL TRADE COMMISSION

                                    WASHINGTON, DC 20436
                                       August 28, 2019

 IKEA of Sweden AB
 Tulpanvagen 8
 Alrnhult, 343 34         .
 Sweden                                                      \
 Re:    Certain Filament Light-Emitting Diodes and Products Containing Same
        Inv. No. 337-TA-1172            .

 Dear Sir/Madam:
 This letter is to‘advise you that the United States International Trade Commission has instituted
 an investigation pursuant to Section 337 of the Tariff Act of 1930 (19 U.S.C. l337). IKEA of
 Sweden AB is a named respondent in this investigation.                   M
 We are hereby serving you with a copy of the Complaint and the Notice of Investigation issued
 in this matter. Enclosed is a copy of the Code of Federal Regulations. Also enclosed is a the
 Section 337 Mediation Program brochure. After reviewing this brochure, please sign and return
 the enclosed certiﬁcation of receipt.
 Please note that the Notice requires a response to the allegations in the Complaint and the
 response must be received not later than twenty (20) days after the date of service of the
 Complaint. Failure to ﬁle a response may result in inferences being drawn against your interests
                                                                 Sincerely,



                                                                 Lisa R. Barton
                                                                 Secretary
 Enclosures:
     l. Complaint
   "2. Notice of Investigation
    3. Code of Federal Regulation
    4. Publication Regarding the Section 337 Mediation Program
    5. Certiﬁcation of Receipt of Mediation Materials
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 16 of 26 Page ID
                                  #:314



                                                 "*   ..      “'.~.~.-.-.','




                                               moJ             .'i*4.==+.
                                .                   ‘///V/;        ‘Q



                   UNITED STATES INTERNATIONAL TRADE COMMISSION

                                        WASHINGTON, DC 20436
                                           August 28, 2019

 IKEA Supply AG
 Grussenweg 15
 Pratteln, CH-4133
 Switzerland
 Re:        Certain Filament Light-Emitting Diodes and Products Containing Same
            Inv. No. 337-TA-1172

 Dear Sir/Madam:
 This letter is to advise you that the United States International Trade Commission has instituted
 an investigation pursuant to Section 337 of the Tariff Act of 1930 (19 U.S.C. 1337). IIGEA
 Supply AG is a named respondent in this investigation.
 We are hereby serving you with a copy of the Complaint and the Notice of Investigation issued
 in this matter. Enclosed is a copy of the Code of Federal Regulations. Also enclosed is a the
 Section 337 Mediation"Program brochure. After reviewing this brochure, please sign and return
 the enclosed certiﬁcation of receipt.                       A
 Please note that the Notice requires a response to the allegations in the Complaint and the
 response must be received not later than twenty (20) days after the date of service of the
 Complaint. Failure to ﬁle a response may result in inferences being drawn against your interests
                            ~                                                  Sincerely,



                                                                               Lisa R. Barton
                                                                               Secretary
 Enclosiiresz
       l.   Complaint
       2.   Notice of Investigation
       3.   Code of Federal Regulation
       4.   Publication Regarding the Section 337 Mediation Program
       5.   Certiﬁcation of Receipt of Mediation Materials
                                  #:315

                                             ‘
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 17 of 26 Page ID




                                              QYW
                                                     os
                                                           at 4’-9


                                              ||'\\{g¢».:;:-=:|1Ir,\\



                                                        <2 “O


                UNITED STATES INTERNATIONAL TRADE COMMISSION

                                     WASHINGTON, DC 20436
                 .                      August 28, 2019

 IKEA Distribution Services Inc.       _
 420 Alan Wood Road
 Conshohocken, PA 19428
 Re:'     Certain Filament Light-Emitting Diodes and Products Containing Same
          Inv. No. 33_7-TA-1172
 Dear Sir/Madam:                                                        ­
 This letter is to advise you that the United States Intemational Trade Commission has instituted
 an investigation pursuant to Section 337 of the Tariff Act of 1930 (19 U.S.C. 1337). IKEA
 Distribution Services Inc. is a named respondent in this investigation.
 We are hereby serving you with a copy of the Complaint and the Notice of Investigation issued
 in this matter. Enclosed is a copy of the Code of Federal Regulations. Also enclosed is a the
 Section 337 Mediation Program brochure. After reviewing this brochure, please sign and return
 the enclosed certiﬁcation of receipt.
 Please note that the Notice requires a response to the allegations in the Complaint and the
 response must be received not later than twenty (20) days after the date of service of the
 Complaint. Failure to ﬁle a response may result in inferences being drawn against your interests
                     I                                                            Sincerely,



                                                                                  Lisa R. Barton   .
                                                                                  Secretary
 Enclosures:                                                                ' .
     1. Complaint
    2.   Notice of Investigation
    3.   Code of Federal Regulation
    4.   Publication Regarding the Section 337 Mediation Program
    5.   Certiﬁcation of Receipt of Mediation Materials
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 18 of 26 Page ID
                                  #:316



                                          5Q?“I       *9



                                             1/Amﬁ‘.\O\

           ‘   UNITED STATESIINTERNATIONAL TRADE COMMISSION

                                    WASHINGTON, DC 20436
                                       August 28, 2019’

 IKEA North America Services, LLC
 420 Alan Wood Road
 Conshohocken, PA 19428
 Re:    Certain Filament Light-Emitting Diodes and Products Containing Same
        Inv. No. 337-TA-1172

 Dear Sir/Madam:
 This letter is to advise you that the United States International Trade Commission has instituted
 an investigation pursuant to Section 337 of the Tariff Act of 1930 (19 U.S.C. 1337). IKEA
 North America Services, LLC is a named respondent in this investigation.
 We are hereby sewing you with a copy of the Complaint and the Notice of Investigation issued
 in this matter. Enclosed is a copy of the Code of Federal Regulations. Also enclosed is a the
 Section 337 Mediation Program brochure. After reviewing this brochure, please sign and return
 the enclosed certiﬁcation of receipt.
 Please note that the Notice requires a response to the allegations in the Complaint and the
 response must be received not later than twenty (20) days after the date of service of the
 Complaint. Failure to ﬁle a response may result in inferences being drawn against your interests
                                               _              Sincerely,



                                                             Lisa R. Barton
                                                             Secretary
 Enclosures:
     l. Complaint
    2. Notice of Investigation
    3. Code of Federal Regulation
    4. Publication Regarding the Section 337 Mediation Program
     5. Certiﬁcation of Receipt of Mediation Materials
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 19 of 26 Page ID
                                  #:317



                                                 °“
                                                <<.
                                                       Q3\ONH1 ,~
                                                            -         9'90




                                                 J!       |"i'?*1‘T
                                                      //V/7 w



                   UNITED STATES INTERNATIONAL TRADE COMMISSION
                                                                                              1




                              ‘         WASHINGTON, DC 20436
                                           August 28, 2019

 Target Corporation
 1000 Nicollet Mall
 Mimieapolis, MN 55403
 Re:        Certain Filament Light-Emitting Diodes and Products Containing Same
    .       Inv. No. 337-TA-1172                       _

 Dear Sir/Madam:
 This letter is to advise you that the United States International Trade Commission has instituted
 an investigation pursuant to Section 337 of the Tariff Act of 1930 (19 U.S.C. I337). Target
 Corporation is a named respondent in this investigation.
 We are hereby serving you with a copy of the Complaint and the Notice of Investigation issued
 in this matter. Enclosed.is a copy of the Code of Federal Regulations. Also enclosed is a the
 Section 337 Mediation Program brochure. Aﬁer reviewing this brochtue, please sign and return
 the enclosed certiﬁcation of receipt.                                                         .
 Please note that the Notice requires a response to the allegations in the Complaint and the
 response must be received not later than twenty (20) days after the date of service of the
 Complaint. Failure to ﬁle a response may result in inferences being drawn against your interests
                    I                                                        Sincerely,



                                                                             Lisa R. Barton
                                                                             Secretary
 Enclosures:                                                                     f'       .
     1. Complaint
       2.   Notice of Investigation
       3.   Code of Federal Regulation
       4.   Publication Regarding the Section 337 Mediation Program
       5.   Certiﬁcation of Receipt of Mediation Materials
                                  #:318


                                                1
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 20 of 26 Page ID



                                                 ®Q§\ONHl fpo


                                                  |'\\ll=--=;=--=w'r,'\|



                                                     /2 *2       “O


                   UNITED STATES INTERNATIONAL TRADE COMMISSION

                              '         WASHINGTON, DC 20436                                '
                                           August 28, 2019

 Walmart Inc.
 702 SW 8th Street
 Bentonville, AR 72716                      '
 Re:        Certain Filament Light-Emitting Diodes and Products Containing Same
            Inv. No. 337-TA-1172

 Dear Sir/Madam:
 This letter is to advise you that the United States Intemational Trade Commission has instituted
 an investigation pursuant to Section 337 of the Tariff Act of 1930 (l9 U.S.C. 1337). Walmart
 Inc. is a named respondent in this investigation.                                         “
 We are hereby serving you with a copy of the Complaint and the Notice of Investigation issued
 in this matter. Enclosed is a copy of the Code of Federal Regulations. Also enclosed is a the
 Section 337 Mediation Program brochure. After reviewing this brochure, please sign and return
 the enclosed certiﬁcation of receipt.                _
 Please note that the Notice requires a response to the allegations in the Complaint and the
 response must be received not later than twenty (20) days after the date of service of the
 Complaint. Failure to ﬁle a response may result in inferences being drawn against your interests
                                                                           Sincerely,



                                                                           Lisa R. Barton
                                                                           Secretary
 Enclosures:
       1. Complaint               ­
       2.   Notice of Investigation
       3.   Code of Federal Regulation
       4.   Publication Regarding the Section 337 Mediation Program
       5.   Certiﬁcation of Receipt of Mediation Materials
                                         s
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 21 of 26 Page ID
                                  #:319



                                          ,§

                                         “‘
                                           Q91,
                                               snows; 59
                                                   -

                                               \\‘7\'z2*'7

                                               4'/7 ,3 \*
                                                             /9                                t




          A UNITED STATES INTERNATIONAL TRADE COMMISSION

                                   WASHINGTON, DC 20436


                                         August 28, 2019

    Embassy of Sweden
    2900 K St, NW
    Washington, DC 20007

    Re:    Certain Filament Light-Emitting Diodes and Products Containing Same
           Inv. No. 337-TA-1172

    Dear Sir/Madam:

    This letter is to advise you that the United States International Trade Commission has
    instituted an investigation pursuant to Section 337 of the Tariff Act of 1930 (19 U.S.C.
    l337). One or more of the parties named in the investigation is located in Sweden.

    Pursuant to Commission Rule 210.1 1(a) (3), we are hereby serving you with a copy of
    the Complaint ﬁled in this investigation together with a copy of the Commission’s Notice
    of Investigation.

                                              Sincerely,




                                              Lisa R. Barton
                                              Secretary
    Enclosures:
       l. Complaint
      2. Notice of Investigation
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 22 of 26 Page ID
                                  #:320



                                             §\Q<\oun1%

                                           ... ;l\\\\\»-~¢~rrIr,\\ S

                                           we                  <9
                                               ~///V” $1 “O                  l




              UNITED STATES INTERNATIONAL TRADE COMMISSION

                                    WASHINGTON, DC 20436


                                          August 28, 2019

    Embassy of Switzerland
    2900 Cathedral Avenue NW
    Washington, DC 20008

    Re:    Certain Filament Light-Emitting Diodes and Products Containing Same
           Inv. No. 337-TA-1172                      _

    Dear Sir/Madam:

    This letter is to advise you that the United States Intemational Trade Commission has
    instituted an investigation pursuant to Section 337 of the Tariff Act of 1930 (19 U.S.C.
    1337). One or more of the partles .  named 1nthe
                                                .      investlgatlon
                                                       .      . » .  1s
                                                                     . located 1n
                                                                               .  _Sw1tzer
                                                                                    .    I an d.



    Pursuant to Commission Rule 210.11(a) (3), we are hereby serving you with a copy of
    the Complaint ﬁled in this investigation together with a copy of the Con1missi0n’sNot ice
    of Investigation.

                                               Sincerely,



                               I


                                                                                              I
                                               Lisa R. Barton
                                               Secretary
    Enclosures:
       1. Complaint
      2. Notice of Investigation
                                         5
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 23 of 26 Page ID
                                  #:321



                                              x\ONQ( ,­
                                          <s‘>‘“ -    *9


                                           |ll\l\\l\’,,_.A/|'I!;;\




               UNITED STATES INTERNATIONAL TRADE COM1\/HSSION

                                     WASHINGTON, DC 20436


                                         August 28, 2019


    Edward T. Hand, Chief       ~.
    Foreign Connnerce Section
    Antitrust Division
    U.S. Dept of Justice
    450 5th Street NW, Room 11000
    Washington, DC 20530

    Re:     Certain Filament Light-Emitting Diodes and Products Containing Same
            Inv. No. 337-TA-1172


    Dear Mr. Hand:      .­

    This letter is to advise you that the United States International Trade Commission has
    instituted an investigation pursuant to Section 337 of the Tariff Act of 1930 (19 U.S.C.
    1337). A copy of the Notice of Investigation is enclosed. Non-conﬁdential copies of the
    Complaint and any supplements ﬁled in the investigation will be provided upon request.
    Requests should be directed to Docket Services at (202) 205-1802.

    If you have any questions concerning this investigation, please contact the Commission
    Investigative Attorney whose name and telephone number appear in the enclosed Notice.

                    '                       Sincerely,               7


                                            Lisa R. Barton
                                            Secretary

    Enclosure:
       1. Notice of Investigation
                r
                                          5
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 24 of 26 Page ID
                                  #:322

                      ‘                           ,




                                                 r\ONH4
                                           <:§>‘“ -       499


                                          * §‘?:'iZ‘i"/l
                                           me»             <9
                                            //,1/nﬁ\.\O

               UNITED STATES INTERNATIONAL TRADE COMMISSION

                                    WASHINGTON, DC 20436


                                          August 28, 2019


    Intellectual Property Rights Branch
    Regulations and Rulings
    Ofﬁce of International Trade
    U.S. Customs and Border Protection
    90 K Street, NE, 10th ﬂoor                                                     ,'
    Washington, DC 20229-l 177

    Re:     Certain Filament Light-Emitting Diodes and Products Containing Same
          I Inv. N0. 337-TA-1172

    Dear Sir/Madam:

    This letter is to advise you that the United States International Trade Commission has
    instituted an investigation pursuant to Section 337 of the Tariff Act of 1930 (19 U.S.C.
    1337). A copy of the Notice of Investigation is enclosed. Non-conﬁdential copies of the
    Complaint and any supplements ﬁled in the investigation will be provided upon request.
    Requests should be directed to Docket Services at (202) 205-1802.

    If you have any questions concerning this investigation, please contact the Commission
    Investigative Attorney whose name and telephone number appear in the enclosed Notice.



                                            QZQQ
                                             Sincerely,


                                             Lisa R. Barton
                                             Secretary             _

    Enclosure:
       l. Notice of Investigation
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 25 of 26 Page ID
                                  #:323


                                     /
                                           $\¢3\n1 589

                                           |\§ \\?§§;§:I///\ 8

                                              n   1:
                                                       $0‘

               UNITED STATES INTERNATIONAL TRADE COM1\/IISSION

                                    WASHINGTON, DC 20436


                                         August 28, 2019


    Elizabeth Kraus, Deputy Director
    IntemationalAntitn1st‘, Ofﬁce of
    International Affairs
    Federal Trade Commission
    600 Pennsylvania Avenue, Room 498
    Washington, DC 20580

    Re:     Certain Filament Light-Emitting Diodes and Products Containing Same
            Inv. No. 337-TA-1172


    Dear Ms. Kraus:

    This letter is to advise you that the United States International Trade Commission has
    instituted an investigation pursuant to Section 337 of the Tariff Act of 1930 (19 U.S.C.
    1337). A copy of the Notice of Investigation is enclosed. Non-conﬁdential copies of the
    Complaint and any supplements ﬁled in the investigation will be provided upon request.
    Requests should be directed to Docket Services at (202) 205-1802.

    If you have any questions concerning this investigation, please contact the Commission
    Investigative Attomey Whosename and telephone number appear in the enclosed Notice.

                                            Sincerely,


                                            Lisa R. Barton
                                            Secretary

    Enclosure:
       1. Notice of Investigation                                                 ,
Case 2:19-cv-06572-PSG-RAO Document 22-1 Filed 09/19/19 Page 26 of 26 Page ID
                                  #:324




                                          ®91\Nn[ Q9
                                         ‘S’             Q

                                        - IQ ///\g
                                           '//N” {I “O


               UNITED STATES INTERNATIONAL TRADE COMIVIISSION

                                    WASHINGTON, DC 20436


                                        August 28, 2019


    Dale D. Berkley, Ph.D., J.D.
    Ofﬁce of the General Counsel, PHD, NIH Branch
    National Institutes of Health
    31 Center Drive
    Bldg. 31, Rm. 47
    Bethesda, MD 20892

    Re:     Certain Filament Light-Emitting Diodes and Products Containing Same
           Inv. No. 337-TA-1172                                              '

    Dear Mr. Berkley:

    This letter is to advise you that the United States International Trade Commission has
    instituted an investigation pursuant to Section 337 of the Tariff Act of 1930 (19 U.S.C.
    1337). A copy of the Notice of Investigation is enclosed. Non-conﬁdential copies of the
    Complaint and any supplements ﬁled in the investigation will be provided upon request.
    Requests should be directed to Docket Services at (202) 205-1802.

    If you have any questions concerning this investigation, please contact the Commission
    Investigative Attomey whose name and telephone number appear in the enclosed Notice.

                                           Sincerely, i


                                           Lisa R. Barton
                                           Secretary

    Enclosure:
       1. Notice of Investigation
